Citation Nr: 1227491	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the right ear.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from July 1989 to August 1996 and from March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, in which the VA Regional Office (RO) in Jackson, Mississippi) denied service connection for bilateral hearing loss.  The Veteran perfected a timely appeal to that decision.  

During the current appeal, and specifically in June 2009, the Veteran testified at a hearing before a Decision Review Office (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

The issue of entitlement to service connection for hearing loss of the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At no time during the current appeal has the Veteran been found to have a left ear hearing loss disability.  


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by service, nor can it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543  (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2008 from the RO to the Veteran which was issued prior to the RO decision in August 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

Further, the Veteran has been afforded a VA examination (in June 2009) on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty from July 1989 to August 1996 and from March 2003 to June 2003.  Service personnel records specify that his military occupational specialty was that of a medical corpsman.  The Veteran's entry examination, dated in November 1988, was negative for any complaints or diagnoses of hearing loss.  An audiometric examination revealed pure tone thresholds of 5, 0, 0, 0, 0, and 20 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  An audiometric examination, in July 1989, revealed pure tone thresholds of 15, 5, -5, 0, 15, and 30 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  An audiometric examination, in January 1992, revealed pure tone thresholds of 15, 15, 0, 10, 20, and 20 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  In March 1996, the Veteran was seen for complaints of ear pain; the assessment was bilateral otitis media.  On the occasion of a separation examination in July 1996, an audiometric examination revealed pure tone thresholds of 10, 10, 5, 5, 10, and10 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  

In April 2003 during his second period of service in April 2003, he reported that he had a tube insertion in his ears in February 2002.  Audiometric testing revealed pure tone thresholds of 10, 10, 0, 5, 10, and 25 decibels in the left ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels.  A clinical evaluation was normal.  

The Veteran's claim for service connection for hearing loss (VA Form 21-526) was received in March 2008.  Submitted in support of the claim were treatment reports from Forrest General Hospital dated in June 2001.  These records show that the Veteran was admitted to an emergency room in June 2001 with complaints of ear pain; he complained of bilateral ear pain since the previous day.  He also reported upper respiratory congestion for the last week.  The diagnosis was bilateral otitis media.  The examiner noted that the Veteran had a hearing test on the prior day which was markedly different than his baseline hearing test done one year ago.  The examiner believed that these findings were secondary to his current infection.  When seen on June 29, 2001, the Veteran complained of bilateral earaches with decreased hearing.  The impression was bilateral chronic serous otitis.  

Also submitted in support of the claim were VA progress notes dated from March 2008 to August 2008.  These records do not reflect any complaints or clinical findings of hearing loss.  

At the June 2009 VA audiological evaluation, the Veteran reported decreased hearing for the past eight or nine years.  He denied noise exposure before, or after, his military service.  During the military, he was on the flight deck, the flight line, and he was exposed to grenade.  It was noted that tinnitus was present in both ears.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
30
LEFT
20
15
15
25
20
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner noted that the left ear is within normal limits.  The examiner stated that review of the claims file revealed several audiological evaluations which showed the Veteran to have normal hearing.  Therefore, it was the examiner's opinion that the Veteran's hearing loss is not caused by or due to noise exposure in the military.  

At his personal hearing in June 2009, the Veteran testified that he was exposed to high noise level while on active duty in the Navy.  He indicated that he was initially assigned to troop depot.  He related that he was a corpsman and that, in that position, he always had to cover the Marines on the grenade range as well as other locations where they were subject to loud noises.  The Veteran indicated that he was corpsman on a flight deck and that the process of unloading patients that were being medivaced placed them in a noisy environment.  The Veteran maintained that the flight decks aboard an aircraft carrier are the noisest places a person can work and that the reason there would not be any documentation of complaints or treatment for hearing difficulties is because they took care of themselves as medics.  

Subsequently received VA progress notes dated from August 2008 through December 2011 are completely silent with respect to any complaints or clinical findings of hearing loss.  

III.  Legal Analysis

The Veteran seeks service connection for a left ear hearing loss disability, which he believes developed as a consequence of service.  However, after careful review of the record, the Board finds that the preponderance of the evidence is against granting service connection for a left ear hearing loss disability.  

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served on active military service and certain chronic diseases, such as an organic disease of the  nervous system (to include sensorineural hearing loss), become manifest to a degree of 10 percent within one year from the date of termination of qualifying service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board also recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Clearly, based on the post-service audiological results, the evidence does not show that at any time during the current appeal period has the Veteran exhibited a current left ear hearing loss disability as defined by VA for disability compensation purposes.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332(1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent evidence reflective of a left ear hearing loss disability as defined by VA at any time during the appeal period.  

Specifically, during the current appeal in this case, no competent evidence of a current left ear hearing loss for VA purposes has been received.  Audiological testing does not show a puretone threshold of 26 dBs in at least three frequencies, a puretone threshold of 40 decibels or greater at any frequency, or speech recognition of less than 94 percent.  See 38 C.F.R. § 3.385.  On the contrary, the June 2009 VA examiner determined the Veteran's hearing in the left ear to be within normal limits.  Thus, service connection for a left ear hearing loss is not warranted.  

In reaching this conclusion that service connection is not warranted for left ear hearing loss, the Board has considered the Veteran's assertions that he has a left ear hearing loss disability as a result of in-service acoustic trauma.  Further, as discussed herein, the Board, and indeed the RO, has conceded the Veteran's in-service exposure to acoustic trauma.  Importantly, however, while the Veteran is competent to report symptoms such as hearing difficulty, the matter of a diagnosis of a left ear hearing loss disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to diagnosis a disorder, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A § 5107.  
ORDER

Service connection for left ear hearing loss is denied.  

REMAND

The Veteran also seeks service connection for right ear hearing loss.  In particular, the Veteran claims that he was exposed to constant loud noise from aircraft noise while on active duty in the Navy.  The Veteran stated that he was corpsman on a flight deck and that the process of unloading patients who were being medivaced placed him in a noise environment.  The Veteran maintained that the flight decks aboard aircraft carriers are the noisiest places a person can work.  

After reviewing the Veteran's claims folder, the Board concludes that additional development of his right ear hearing loss claim is necessary in order to comply with the VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

First, the Board notes that service connection for tinnitus has been granted.  Thus, in-service acoustic trauma has been conceded.  

After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of this service connection claim.  At his entry examination in November 1988, an audiometric examination revealed pure tone thresholds of 20, 0, 0, 0, 0, and 25 decibels in the right ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels.  An audiometric examination, conducted in January 1992, revealed pure tone thresholds of 30, 30, 20, 20, 25 and 30 decibels in the right ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels.  In March 1996, the Veteran was diagnosed with right otitis media.  On the occasion of a separation examination in July 1996, an audiometric examination revealed pure tone thresholds of 10, 10, 0, 0, 15, and10 decibels in the right ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels.  

During his second period of service in April 2003, the Veteran reported that he has a tube insertion in his ears in February 2002.  An audiometric examination revealed pure tone thresholds of 20, 10, 10, 0, 15, and 20 decibels in the right ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels.  Clinical evaluation of the ears was normal.  However, the changes in audiometric results in January 1992 suggests a worsening of hearing acuity during service even if the Veteran did not meet the definition of impaired hearing under 38 C.F.R. § 3.385 (2011).  (For the purpose of applying laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory threshold for a least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.)  

The Board acknowledges that the June 2009 VA audiological examination does not reflect right ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  However, the examiner did state that the Veteran had a mild sensorineural hearing loss at 4000 Hz in his right ear.  

Further, the Board observes that the June 2009 VA examiner concluded that the Veteran's hearing loss is not caused by, or due to, noise exposure in the military.  In this regard, however, service connection has already been granted for tinnitus.  Thus, VA has conceded the Veteran's in-service exposure to acoustic trauma.  Further, service treatment records show some deterioration in the Veteran's right ear hearing acuity during his active duty.  Moreover, although a right ear hearing loss disability for VA compensation purposes has not been shown during the current appeal period, recent VA audiological testing has shown mild sensorineural hearing loss in the Veteran's right ear at 4000 Hertz.   See report of June 2009 VA audiological examination.  

Thus, the Board believes that the Veteran should have the opportunity to undergo a VA examination in order to obtain a competent medical opinion as to whether any current right ear hearing loss is consistent with his conceded acoustic trauma during military service.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his right ear hearing loss since his separation from service in June 2003.  After securing the necessary releases, procure these records and associate them with the Veteran's claims file.  If any records are not available, a notation to that effect should be placed in the claims file and the Veteran should be notified of the problem.  

2.  Then, the Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of any right ear hearing loss that he may have.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  Puretone threshold scores at 500, 1000, 2000, 3000, and 4000 Hertz and speech discrimination testing results obtained using the MD CNC Test should be indicated.  

For any right ear hearing loss diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such diagnosed disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded acoustic trauma/noise exposure.  In rendering this opinion, the examiner should address the Veteran's competent assertions regarding his hearing problems since service.  A rationale for any opinion expressed should be provided.  

3.  Ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

4.  Then, readjudicate the issue of entitlement to service connection for right ear hearing loss.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case and should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


